

Employment Agreement
This Employment Agreement (the "Agreement") is made and entered into as of May
19, 2016 (the “Signing Date”), by and between David G. Burke (the "Executive")
and Diversified Restaurant Holdings, Inc., a Nevada corporation (the "Company").
WHEREAS, the Executive currently serves as the Chief Financial Officer of the
Company; and
WHEREAS, Company desires to transition and employ the Executive as its President
and Chief Executive Officer on the terms and conditions set forth herein; and
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
1.    Transition Period; Term. The Executive shall continue to serve as the
Company’s Chief Financial Officer from the Signing Date until the Effective Date
(as defined below) (the “Transition Period”). During the Transition Period, the
Executive’s prorated annual base salary and annual bonus target shall be as set
forth on Schedule 1.1. The Executive's initial employment as President and Chief
Executive Officer of the Company hereunder shall be effective as of January 1,
2017 (the "Effective Date") and shall continue until the third anniversary
thereof and thereafter as mutually agreed by the parties, unless terminated
earlier pursuant to Section 5 of this Agreement. The period during which the
Executive is employed by the Company hereunder is hereinafter referred to as the
"Employment Term".
2.    Position and Duties.
2.1    Position. During the Employment Term, the Executive shall serve as the
President and Chief Executive Officer of the Company, reporting to the Board of
Directors. In such position, the Executive shall have such duties, authority and
responsibility as shall be determined from time to time by the Board of
Directors, as long as such duties, authority and responsibility are consistent
with the Executive's position. The Executive shall also serve as a member of the
board of directors of the Company (the "Board") (subject to election by the
shareholders) or as an officer or director of any affiliate of the Company for
no additional compensation.
2.2    Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive's duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which


1

--------------------------------------------------------------------------------




would conflict or interfere with the performance of such services either
directly or indirectly without the prior written consent of the Board.
Notwithstanding the foregoing, the Executive will be permitted to (a) with the
prior written consent of the Board (which consent will not be unreasonably
withheld or delayed) act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization as long as
such activities are disclosed in writing to the Company's Code of Ethics Contact
Person in accordance with the Company's Code of Business Conduct and Ethics, and
(b) purchase or own less than five percent (5%) of the publicly traded
securities of any corporation; provided that, such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation; provided further that, the
activities described in clauses (a) and (b) do not interfere with the
performance of the Executive's duties and responsibilities to the Company as
provided hereunder, including, but not limited to, the obligations set forth in
Section 2 hereof.
3.    Place of Performance. The principal place of Executive's employment shall
be the Company's principal executive office currently located in Southfield,
Michigan; provided that, the Executive may be required to travel on Company
business during the Employment Term.
4.    Compensation.
4.1    Base Salary. During the Employment Term, the Company shall pay the
Executive an annual rate of base salary of as set forth on Schedule 4.1 in
periodic installments in accordance with the Company's customary payroll
practices, but no less frequently than monthly. The Executive's annual base
salary, as in effect from time to time, is hereinafter referred to as "Base
Salary".
4.2    Annual Bonus.  
(a)    For each complete fiscal year of the Employment Term, the Executive shall
have the opportunity to earn an annual bonus (the "Annual Bonus") equal to the
percentage of Base Salary set forth on Schedule 4.2 (the "Target Bonus"), as in
effect at the beginning of the applicable fiscal year, based on achievement of
annual target performance goals established by the Compensation Committee of the
Board (the "Compensation Committee").
(b)    The Annual Bonus, if any, will be paid in accordance with the terms of
the Company’s annual bonus plan.
(c)    Except as otherwise provided in Section 5, (i) the Annual Bonus will be
subject to the terms of the Company annual bonus plan under which it is granted
and (ii) in order to be


2

--------------------------------------------------------------------------------




eligible to receive an Annual Bonus, the Executive must be employed by the
Company at the end of the applicable fiscal year.
4.3    Signing Bonus.
(a)    The Company shall pay the Executive a lump sum cash signing bonus of
$100,000 (the "Signing Bonus") within two weeks following the Signing Date of
this Agreement; provided that, the Executive shall repay a pro rata portion of
the Signing Bonus if, prior to the first anniversary of the effective date, the
Executive terminates his employment without Good Reason (as defined below) or is
terminated by the Company for Cause (as defined below).
(b)    The Company will cause the Compensation Committee to grant the Executive
100,000 shares of the Company’s common stock within two weeks following the
Signing Date of the Employment Agreement. The award will be subject to the terms
and conditions of the Company’s Stock Incentive Plan of 2011(the “Stock
Incentive Plan”) and will vest ratably on January 1, 2018, January 1, 2019 and
January 1, 2020.
4.4    Equity Awards. With respect to each fiscal year of the Company ending
during the Employment Term, the Executive shall receive an annual long-term
incentive award of 50,000 shares of common stock. Each such award shall vest
three years from the date of grant and shall be subject to the terms and
conditions of the Stock Incentive Plan. All other terms and conditions
applicable to each such award shall be determined by the Compensation Committee
and shall be no less favorable than those that apply to similarly situated
executive officers of the Company.
4.5    Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company, including without limitation, a car allowance.
4.6    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
"Employee Benefit Plans"), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law. All payments for benefits are the
responsibility of the Company.


3

--------------------------------------------------------------------------------




4.7    Vacation; Paid Time-off. During the Employment Term, the Executive shall
be entitled to four weeks of paid vacation per calendar year (prorated for
partial years) in accordance with the Company's vacation policies, as in effect
from time to time. The Executive shall receive other paid time-off in accordance
with the Company's policies for executive officers as such policies may exist
from time to time.
4.8    Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.
4.9    Indemnification.  
(a)    In the event that the Executive is made a party or threatened to be made
a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive's employment hereunder, by reason of the fact
that the Executive entered into this Agreement, is or was a director or officer
of the Company, or any affiliate of the Company, or is or was serving at the
request of the Company as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Executive shall be indemnified and held harmless by the Company to the
maximum extent permitted under applicable law and the Company's bylaws from and
against any liabilities, costs, claims and expenses, including all costs and
expenses incurred in defense of any Proceeding (including attorneys' fees).
Costs and expenses incurred by the Executive in defense or prosecution of such
Proceeding (including reasonable attorneys' fees) shall be paid by the Company
as incurred month to month upon receipt by the Company of: (i) a written request
for payment; (ii) appropriate documentation evidencing the incurrence, amount
and nature of the costs and expenses for which payment is being sought; and
(iii) an undertaking adequate under applicable law made by or on behalf of the
Executive to repay the amounts so paid if it shall ultimately be determined by
court of law and/or arbitration panel that the Executive is not entitled to be
indemnified by the Company under this Agreement.
(b)    During the Employment Term and for a period of two (2) years thereafter,
the Company or any successor to the Company shall purchase and maintain, at its
own expense, directors' and officers' liability insurance providing coverage to
the Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.


4

--------------------------------------------------------------------------------




4.10    Clawback Provisions. Any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).
5.    Termination of Employment. The Employment Term and the Executive's
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least thirty days
advance written notice of any termination of the Executive's employment. Upon
termination of the Executive's employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.
5.1    Termination for Cause or Without Good Reason.  
(d)    The Executive's employment hereunder may be terminated by the Company for
Cause or by the Executive without Good Reason. If the Executive's employment is
terminated by the Company for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:
(i)
any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the pay date immediately following the Termination Date (as defined
below) in accordance with the Company's customary payroll procedures;

(ii)
any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that, if the Executive's employment is
terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;

(iii)
reimbursement for unreimbursed business expenses properly incurred by the
Executive prior to the Termination Date, which shall be subject to and paid in
accordance with the Company's expense reimbursement policy; and



5

--------------------------------------------------------------------------------




(iv)
such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company's employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
"Accrued Amounts".
(e)    For purposes of this Agreement, "Cause" shall mean:
(i)
the Executive's willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);

(ii)
the Executive's willful failure to comply with any valid and legal directive of
the Board of Directors;

(iii)
the Executive's engagement in dishonesty, illegal conduct or gross misconduct,
which is, in each case, materially injurious to the Company or its affiliates;

(iv)
the Executive's embezzlement, misappropriation or fraud, whether or not related
to the Executive's employment with the Company;

(v)
the Executive's conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

(vi)
the Executive's willful unauthorized disclosure of Confidential Information (as
defined below);

(vii)
the Executive's material breach of any material obligation under this Agreement
or any other written agreement between the Executive and the Company; or

(viii) any material failure by the Executive to comply with the Company's
written policies or rules, as they may be in effect from time to time during the
Employment Term, if such failure causes material reputational or financial harm
to the Company.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the


6

--------------------------------------------------------------------------------




Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
Termination of the Executive's employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice of at least 10 days is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that the Executive has engaged in the
conduct described in any of (i)-(viii) above.
(f)    For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive's written consent:
(i)
a material reduction in the Executive's Base Salary;

(ii)
a material reduction in the Executive's Target Bonus opportunity;

(iii)
a relocation of the Executive's principal place of employment by more than 50
miles;

(iv)
any material breach by the Company of any material provision of this Agreement;

(v)
the Company's failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or

(vi)
a material, adverse change in the Executive's title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company's size, status as a public company and capitalization as of the
Effective Date.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination


7

--------------------------------------------------------------------------------




for Good Reason and the Company has had at least 30 days from the date on which
such notice is provided to cure such circumstances. If the Executive does not
terminate his employment for Good Reason within 60 days after the first
occurrence of the applicable grounds, or within 60 days of the Company’s failed
effort to cure such circumstances then the Executive will be deemed to have
waived his right to terminate for Good Reason with respect to such grounds.
5.2    Termination without Cause or for Good Reason. The Employment Term and the
Executive's employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive's compliance with Section 6, Section 7 and Section 8 of this Agreement
and his execution of a release of claims in favor of the Company, its affiliates
and their respective officers and directors in a form provided by the Company
(the "Release") and such Release becoming effective within 30 days following the
Termination Date (such 30-day period, the "Release Execution Period"), the
Executive shall be entitled to receive the following:
(c)    Subject to the requirements of Section 22.2 of this Agreement, continued
Base Salary in effect on the Termination Date for one year following the
Termination Date payable in equal installments in accordance with the Company's
normal payroll practices, but no less frequently than monthly, which shall
commence within 30 days following the Termination Date; provided that, if the
Release Execution Period begins in one taxable year and ends in another taxable
year, payments shall not begin until the beginning of the second taxable year;
provided further that, the first installment payment shall include all amounts
of Base Salary that would otherwise have been paid to the Executive during the
period beginning on the Termination Date and ending on the first payment date if
no delay had been imposed;
(d)    a payment equal to the product of (i) the Annual Bonus, if any, that the
Executive would have earned for the fiscal year in which the Termination Date
(as determined in accordance with Section 5.6) occurs based on achievement of
the applicable performance goals for such year and (ii) a fraction, the
numerator of which is the number of days the Executive was employed by the
Company during the year of termination and the denominator of which is the
number of days in such year (the "Pro-Rata Bonus"). This amount shall be paid on
the date that annual bonuses are paid to similarly situated executives;
(e)    If the Executive timely and properly elects group health plan
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 ("COBRA"), the Company shall reimburse the Executive for the monthly
COBRA premium paid by the Executive for himself and his dependents. Such
reimbursement shall be paid to the Executive on the 15th of the


8

--------------------------------------------------------------------------------




month immediately following the month in which the Executive timely remits the
premium payment. The Executive shall be eligible to receive such reimbursement
until the earliest of: (i) the six-month anniversary of the Termination Date;
(ii) the date the Executive is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which the Executive becomes eligible to receive
substantially similar coverage from another employer or other source.
Notwithstanding the foregoing, if the Company's making payments under this
Section 5.2(c) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act (the "ACA"), or result in
the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this Section
5.2(c) in a manner as is necessary to comply with the ACA.
(f)    The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the Stock Incentive Plan and the applicable award
agreements.
5.3    Death or Disability.  
(a)    The Executive's employment hereunder shall terminate automatically upon
the Executive's death during the Employment Term, and the Company may terminate
the Executive's employment on account of the Executive's Disability.
(b)    If the Executive's employment is terminated during the Employment Term on
account of the Executive's death or Disability, the Executive (or the
Executive's estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:
(v)
the Accrued Amounts; and

(vi)
a lump sum payment equal to the Pro-Rata Bonus, if any, that the Executive would
have earned for the fiscal year in which the Termination Date occurs based on
the achievement of applicable performance goals for such year, which shall be
payable on the date that annual bonuses are paid to the Company's similarly
situated executives.

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive's Disability shall be provided in a manner which
is consistent with federal and state law.
(c)    For purposes of this Agreement, Disability shall mean the Executive is
entitled to receive long-term disability benefits under the Company's long-term
disability plan, or if there is no such plan, the Executive's inability, due to
physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for one hundred eighty (180) days


9

--------------------------------------------------------------------------------




out of any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days; provided however, in the event the Company temporarily
replaces the Executive, or transfers the Executive's duties or responsibilities
to another individual on account of the Executive's inability to perform such
duties due to a mental or physical incapacity which is, or is reasonably
expected to become, a Disability, then the Executive's employment shall not be
deemed terminated by the Company and will for all other purposes of this
Employment Agreement be considered an ongoing employee in good standing of the
Company and the Executive shall not be able to resign with Good Reason as a
result thereof. Any question as to the existence of the Executive's Disability
as to which the Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive and the Company. If the Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement.
5.4    Change in Control Termination.  
(a)    Notwithstanding any other provision contained herein, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive's death or
Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive's compliance with Section 6, Section 7 and Section 8 of
this Agreement and his execution of a Release which becomes effective within 30
days following the Termination Date, the Executive shall be entitled to receive
the following:
(vii)
a lump sum payment equal to 1.5 times the sum of the Executive's Base Salary and
Target Bonus for the year in which the Termination Date occurs (or if greater,
the year immediately preceding the year in which the Change in Control occurs),
which shall be paid within 45 days following the Termination Date: provided
that, if the Release Execution Period begins in one taxable year and ends in
another taxable year, payment shall not be made until the beginning of the
second taxable year;

(b)    If the Executive timely and properly elects health continuation coverage
under COBRA, the Company shall reimburse the Executive for the monthly COBRA
premium paid by the Executive for himself and his dependents. Such reimbursement
shall be paid to the Executive on the 15th day of the month immediately
following the month in which the Executive timely


10

--------------------------------------------------------------------------------




remits the premium payment. The Executive shall be eligible to receive such
reimbursement until the earliest of: (i) the six-month anniversary of the
Termination Date; (ii) the date the Executive is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer or
other source. Notwithstanding the foregoing, if the Company's making payments
under this Section 5.4(b) would violate the nondiscrimination rules applicable
to non-grandfathered plans under the ACA, or result in the imposition of
penalties under the ACA, the parties agree to reform this Section 5.4(b) in a
manner as is necessary to comply with the ACA.
(c)    For purposes of this Agreement, "Change in Control" shall mean the
occurrence of any of the following after the Effective Date:
(vii)
one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company's stock
and acquires additional stock;

(viii)
one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing 30% or more of the
total voting power of the stock of such corporation;

(ix)
a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

(x)
the sale of all or substantially all of the Company's assets.

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company's assets under Section 409A.
5.5    Notice of Termination. Any termination of the Executive's employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive's death)
shall be communicated by written notice of


11

--------------------------------------------------------------------------------




termination ("Notice of Termination") to the other party hereto in accordance
with Section 27. The Notice of Termination shall specify:
(a)    The termination provision of this Agreement relied upon;
(b)    To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive's employment under the provision so
indicated; and
(c)    The applicable Termination Date.
5.6    Termination Date. The Executive's "Termination Date" shall be:
(a)    If the Executive's employment hereunder terminates on account of the
Executive's death, the date of the Executive's death;
(b)    If the Executive's employment hereunder is terminated on account of the
Executive's Disability, the date that it is determined that the Executive has a
Disability;
(c)    If the Company terminates the Executive's employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;
(d)    If the Company terminates the Executive's employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 30 days following the date on which the Notice of Termination is delivered;
provided that, the Company shall have the option to provide the Executive with a
lump sum payment equal to 30 days' Base Salary in lieu of such notice, which
shall be paid in a lump sum on the Executive's Termination Date and for all
purposes of this Agreement, the Executive's Termination Date shall be the date
on which such Notice of Termination is delivered; and
(e)    If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive's Notice of Termination, which shall
be no less than 30 days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the 30-day
notice period for no consideration by giving written notice to the Executive and
for all purposes of this Agreement, the Executive's Termination Date shall be
the date of the Company’s written notice.


Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a "separation from service" within
the meaning of Section 409A.


12

--------------------------------------------------------------------------------




5.7    Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates, except as otherwise agreed by the Company.
5.8    Section 280G.
(c)    If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 5.8, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then such 280G Payments shall be reduced in a manner determined by the
Company (by the minimum possible amounts) that is consistent with the
requirements of Section 409A until no amount payable to the Executive will be
subject to the Excise Tax. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.
(d)    All calculations and determinations under this Section 5.8 shall be made
by an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.8, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.8. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.
6.    Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.
6.1    Confidential Information Defined.  
(g)    Definition.


13

--------------------------------------------------------------------------------




For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, manuals, records,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, recipes, notes,
communications, algorithms, product plans, designs, styles, ideas, audiovisual
programs, inventions and original works of authorship, of the Company or its
businesses, or of any other person or entity that has entrusted information to
the Company in confidence.
The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive's behalf.
(h)    Company Creation and Use of Confidential Information.
The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the restaurant industry. The Executive understands and acknowledges that as a
result of these efforts, the Company has created, and continues to use and
create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.
(i)    Disclosure and Use Restrictions.


14

--------------------------------------------------------------------------------




The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive's authorized employment duties to the Company (and
then, such disclosure shall be made only within the limits and to the extent of
such duties); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of the Company, except as
required in the performance of the Executive's authorized employment duties to
the Company acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such
duties). Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency.
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf.
7.    Restrictive Covenants.
7.1    Acknowledgement. The Executive understands that the nature of the
Executive's position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company.
7.2    Non-competition. Because of the Company's legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the 18 months, to run
consecutively, beginning on the last day of the Executive's employment with the
Company, if employment is terminated at the option of the Company or by the
Executive without Good Reason, the Executive agrees and covenants not to engage
in Prohibited Activity within the States of Michigan, Florida, or Missouri.


15

--------------------------------------------------------------------------------




For purposes of this Section 7, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the same or similar business
as the Company, including those engaged in sports themed restaurants in the
casual and fast-casual dining segments. Prohibited Activity also includes
activity that may require or inevitably requires disclosure of trade secrets,
proprietary information or Confidential Information.
Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.
This Section 7 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Board.
7.3    Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during two
years, to run consecutively, beginning on the last day of the Executive's
employment with the Company.
8.    Non-disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its businesses, or any of its employees, officers.
This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Board.


16

--------------------------------------------------------------------------------




9.    Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company's
industry, methods of doing business and marketing strategies by virtue of the
Executive's employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.
The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 6, Section 7 and
Section 8 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 6,
Section 7 and Section 8 of this Agreement or the Company's enforcement thereof.
10.    Remedies. In the event of a breach or threatened breach by the Executive
of Section 6, Section 7 or Section 8 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.
11.    Proprietary Rights.
11.1    Work Product. The Executive acknowledges and agrees that all right,
title and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived or reduced to practice by the Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research or
development of the Company or result from any work performed by the Executive
for the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same) all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, "Work Product"),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names and domain names,


17

--------------------------------------------------------------------------------




and other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), and rights in data and databases, (d) trade
secrets, know-how and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all registrations and applications for, and renewals and
extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
"Intellectual Property Rights"), shall be the sole and exclusive property of the
Company.
For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information].
11.2    Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is "work made for hire" as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive's entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company's rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.
11.3    Further Assurances; Power of Attorney. During and after his employment,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any


18

--------------------------------------------------------------------------------




and all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive's behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, prosecution, issuance and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company's request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be effected by the
Executive's subsequent incapacity.
11.4    No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company.
12.    Security.
12.1    Security and Access. The Executive agrees and covenants (a) to comply
with all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies ("Facilities and
Information Technology Resources"); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Executive's employment by the Company,
whether termination is voluntary or involuntary. The Executive agrees to notify
the Company promptly in the event he learns of any violation of the foregoing by
others, or of any other misappropriation or unauthorized access, use,
reproduction or reverse engineering of, or tampering with any Facilities and
Information Technology Resources or other Company property or materials by
others.
12.2    Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,


19

--------------------------------------------------------------------------------




equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive's possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Executive's possession or
control.
13.    Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive's name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company ("Permitted Uses") without further consent from
or royalty, payment or other compensation to the Executive. The Executive hereby
forever waives and releases the Company and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company's and its agents',
representatives' and licensees' exercise of their rights in connection with any
Permitted Uses.
14.    Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Michigan without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Michigan, county of Oakland. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
15.    Stock Ownership Requirements. During the Employment Term or commencing
with transfer of 100,000 shares of the Company’s common stock as set forth in
Section 4.3(a), the Executive


20

--------------------------------------------------------------------------------




shall be expected to maintain ownership of at least 100,000 shares of Company
common stock in accordance with guidelines established by the Compensation
Committee from time to time.
16.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.
17.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Company. No waiver by either
of the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.
18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.


21

--------------------------------------------------------------------------------




19.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
20.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
21.    Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.
22.    Section 409A.
22.1    General Compliance. This Agreement is intended to comply with Section
409A or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a "separation
from service" under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.
22.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the "Specified Employee Payment Date") . The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.


22

--------------------------------------------------------------------------------




22.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:
(a)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(b)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and
(c)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.
22.4    Tax Gross-ups. Any tax gross-up payments provided under this Agreement
shall be paid to the Executive on or before December 31 of the calendar year
immediately following the calendar year in which the Executive remits the
related taxes.
23.    Notification to Subsequent Employer. When the Executive's employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive's subsequent, anticipated or possible future employer.
24.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.
25.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
If to the Company:


23

--------------------------------------------------------------------------------




Diversified Restaurant Holdings, Inc.
27680 Franklin Rd.
    Southfield, MI 48034
    Attention: Chairman of the Board
If to the Executive:
David G. Burke
Personal address as placed on file with the Company from time to time.
26.    Representations of the Executive. The Executive represents and warrants
to the Company that:
26.1    The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.
26.2    The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.
27.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.
28.    Arbitration. Any dispute, controversy or claim arising out of or related
to this Agreement or any breach of this Agreement shall be submitted to and
decided by binding arbitration. Arbitration shall be administered exclusively by
the American Arbitration Association and shall be conducted consistent with the
rules, regulations and requirements thereof as well as any requirements imposed
by state law. Any arbitral award determination shall be final and binding upon
the Parties.
29.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
30.    Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE


24

--------------------------------------------------------------------------------




HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS
CHOICE BEFORE SIGNING THIS AGREEMENT.




[SIGNATURE PAGE FOLLOWS]




25

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Diversified Restaurant Holdings, Inc.


 
By: /s/ T. Michael Ansley   


Name: T. Michael Ansley
Title: Chairman of the Board



 
EXECUTIVE


 
Signature: /s/ David G. Burke   


Print Name: David G. Burke















--------------------------------------------------------------------------------





Schedule 1.1


The Executive’s base salary during the transition period shall be $360,000 on an
annualized basis (or approximately $221,538 on a prorated basis), payable in
periodic installments in accordance with the Company's customary payroll
practices, but no less frequently than monthly (the “Transition Period Base
Salary”)


The Executive’s target annual bonus for 2016 will be prorated based on two
separate, but related, metrics. For the period prior to the Signing Date, the
target bonus will be based on the Executive’s salary as CFO prior to the Signing
Date. For the Transition Period, the target bonus will be 40% of the Transition
Period Base Salary. The annual bonus will be based on achievement of annual
target performance goals established by the Compensation Committee. The annual
bonus, if any, will be paid in accordance with the terms of the Company’s annual
bonus plan.




Schedule 4.1 Base Salary


Fiscal Year Ending
Base Salary
December 31, 2017
$405,000
December 30, 2018
$450,000
December 29, 2019
TBD



Schedule 4.2 Annual Bonus


Fiscal Year Ending
Annual Bonus Target
 
(Percentage of Base Salary)
(Dollars)
December 31, 2017
55%
$222,750
December 30, 2018
65%
$292,500
December 29, 2019
TBD
TBD









2